DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on September 17, 2022. Claims 1-20 have been canceled. Claims 21-40 are pending and presented for examination.
Information Disclosure Statement
The references listed in the IDSs filed on September 17, 2021, January 26, 2022 and March 18, 2022  have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached.
Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 6 and 14,the closest art, Shaull (US 20160306709 A1) discloses techniques for backup and restore in a distributed database utilizing consistent database snapshots (abstract and ¶[0055], Shaull), a distributed database system configured in accordance with an embodiment of the present disclosure includes a plurality of interconnected database nodes that collectively define a database having no single point of failure and that can be “viewed” by a SQL client as a single (abstract and ¶[0055], Shaull), logical database. In the course of executing such transactions, the distributed database system enables clients to declare snapshots that, when the transaction is committed, cause the distributed database system to logically freeze a consistent and complete copy of the state of the database at the point in time the transaction completed (¶[0055]-[0057], Shaull).Fuller et al. (US 11392557 B1) disclose a method and a server system for creating consistent snapshots in a distributed storage system are disclosed (col.4, line 55 to col.5, line 45, Fuller). The server system stores entities in databases that includes a production portion for storing current versions of entities and a backup portion for storing backup versions of modified entities (col.4, line 55 to col.5, line 45, Fuller), receives a request for a snapshot of a portion of the databases at a predefined snapshot time. In response to the request, the server system generates a snapshot of the databases (col.4, line 55 to col.5, line 45, Fuller), the snapshot including: a backup version of an entity retrieved from the backup portion and a current version of another entity retrieved from the databases and produces a response to the request based on the snapshot (col.4, line 55 to col.5, line 45, Fuller). When there are several backup portions, a backup portion may be used separately or in conjunction with other backup portions to provide required backup versions to generate a snapshot (abstract and col.4, line 55 to col.5, line 45, Fuller). Linde (US 20140019696 A1) discloses a plurality of storage nodes (storage volumes 315, 325 and 335, Fig.3, Linde), each of which comprises one or more storage devices or logical storage volumes (storage volumes 315, 325 and 335, Fig.3, Linde) that implement a database service that stores data in partitions (¶[0042] and [0046], storage pool volume’s partition that segmenting into chunks at the point-in-time volume, Linde); a copy data store that stores a separate copy for each of a plurality of partitions of a database table (Fig.5, TABLE-US-00002 TABLE 2 and¶[0046] , Linde, i.e., data store 520 stores “chunk storage at point-in-time”, a separate copy of each of a plurality of partitions “chunks 0-N” of a data table “source volume” 510); a change log archive that stores separate change logs for each partition (¶[0041] and [0046], Linde, i.e., change log “time-shifting” log of chunks allocation in storage); and a past state copy generator (Fig.3 and ¶[0036], Linde, i.e., point-in-time volume represents source volumes backup in particular past state) to perform: receive, via an API (¶[0054], Linde), a request to generate a copy of a current database table as of a time in the past (¶[0048] and [0054]-[0055], Linde, i.e., request copying of data chunks between volumes), obtain table metadata for the requested copy (¶[0053], Linde, i.e., state data in table “metadata”); read a separate copy for each of a plurality of partitions of the current database table (Fig.6 and ¶[0050]-[0051], Linde, i.e., read operation that reads plurality of chunks for migration). Chakankar et al. (US 20190065322 A1) discloses identify a segment of a separate respective change log for each partition (change log of Fig.9A-9B; ¶[0035]  and [0049], Chakankar, i.e., identifying change log “changes to cloned database” and associated partitions 904, 906, 908) based on the requested time in the past (Fig.10 and ¶[0025], [0032]-[0033], [0054] and [0162], Chakankar) and a respective creation time for each separate partition copy (¶[0029], [0032]-[0035] and [0162], Chakankar); identifying segments of the change logs to the copies to generate new partition copies corresponding to the requested time in the past (¶[0038] and [0162], Chakankar); and write the new partition copies to locations different from the partitions of the current database table (¶[0031]-[0032] and [0162], Chakankar, i.e., restoring backup data at any particular point in time and copied to a specified location), to generate the copy of the database table as of the requested time in the past (¶[0107], [0159]-[0160], and [0162], Chakankar). However, the prior art fails to disclose or suggest the claimed provision “an indication to generate a backup of a current database table as of a time in the past, wherein one or more snapshots and corresponding change logs for each of one or more portions of the database table are stored to one or more data stores, and wherein the change logs capture changes to the database table over a period of time; determine a first amount of storage space for a first backup storage method to store one or more selected ones of the snapshots and corresponding segments of the respective change logs for the one or more portions of the database table, the selected ones of the snapshots and the corresponding segments of the respective change logs selected based on the time in the past for the backup; determine a second amount of storage space for a second backup storage method to store a materialized backup generated from applying, to the one or more selected ones of the snapshots, the corresponding selected segments of the respective change logs; based on a comparison of the first amount of storage space to the second amount of storage space, select either the first backup storage method or the second backup storage method; and cause the backup to be stored according to the selected backup storage” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Natanzon (US 9823973 B1) discloses creating consistent snapshots in a virtualized environment. 
2. Shaull (US 20160306709 A1)/(US 10884869 B2) discloses BACKUP AND RESTORE IN A DISTRIBUTED DATABASE UTILIZING CONSISTENT DATABASE SNAPSHOTS.
3. Eguchi et al. (US 7840766 B2) disclose storage system and method of producing recovery volume.
4. Suzuki et al. (US 20090254721 A1) disclose STORAGE APPARATUS AND VOLUME RESTORATION METHOD.
5. Ulrich et al. (US 20080307018 A1) disclose efficient data backup.
6. Ko et al. (US 20080307020 A1) disclose ELECTRONIC BACKUP AND RESTORATION OF ENCRYPTED DATA.
7. Cisler et al. (US 20080034013 A1) disclose user interface for backup management.
8. Nakano et al. (US 20050027819 A1) disclose storage system, server apparatus, and method for creating a plurality of snapshots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
September 8, 2022